DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they present additional claims without canceling a corresponding number of finally rejected claims.

Response to Arguments
Applicant's arguments filed August 13, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the prior art does not teach a combination having a tensile strength of at least about 4.5 MPa with a composition comprising a plasticizer, and that a person having ordinary skill in the art would expect the presence of the plasticizer to render the composition unable to achieve the claimed tensile strength of at least about 4.5 MPa is not persuasive.  The evidence cited by the applicant is directed towards a materially different composition than in the instant claims and the prior art, namely a plasticized sugar palm starch.  Therefore, the reference is not germane to the instant method.
Further, Ma et al. teaches that the tensile strength can be raised up to 16.43 MPa from 4.22 MPa (the value taught in Shi et al. (Table 2)) (Table 2), which is well above the claimed lower limit of 4.5 MPa.  There is a reasonable expectation of success in seeing a similar improvement of Shi et al. despite the presence of a plasticizer.  Even if the plasticizer would be expected to lower the tensile strength, the applicant has not established that a person having ordinary skill in the art would expect the reduction to be at such a degree to overcome the marked improvement in tensile strength shown in Ma et al. 
B)  The applicant’s argument that Dschida et al. is not specific enough with regard to tensile strength is not persuasive.  Dschida teaches that the strength of the fungal biomass can be controlled by the culturing factors and strain of fungus used in the production (6:23-53) and teaches a preference for high tensile strength (11:1-15).  Finding the optimum strain and culturing factors would be within the skill of a person having ordinary skill in the art based on their understanding of fungal chemistry.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/            Primary Examiner, Art Unit 1767